Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered March 18, 1980, convicting him of attempted robbery in the second degree, on his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on his appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814). Hopkins, J. P., Titone, Rabin and Weinstein, JJ., concur.